



COURT OF APPEAL FOR ONTARIO

CITATION: Reddy v. Freightliner Canada Inc., 2015 ONCA 797

DATE: 20151120

DOCKET: C60355

Hoy A.C.J.O., Gillese and Lauwers JJ.A.

BETWEEN

Darryl Reddy

Plaintiff (Respondent)

and

Freightliner Canada Inc.
and Co-Operators Life Insurance Company

Defendants (
Appellant
)

Keith Geurts and Ellen Snow, for the appellant

Andrew Camman and Susan Toth, for the respondent

Heard: November 16, 2015

On appeal from the order of Justice Johanne N. Morissette
    of the Superior Court of Justice, dated March 19, 2015.

ENDORSEMENT

[1]

Daryl Reddy worked for Freightliner Canada Inc. (Daimler) from January
    1998 to January 8, 2007, when Daimler terminated his employment. In the latter
    part of his employment, Mr. Reddy went on short-term disability because he had
    pericarditis. He returned to work but could not function well.

[2]

On January 19, 2007, Mr. Reddy suffered a stroke as a result of the same
    sickness. He was left unable to speak or move the left-hand side of his body.

[3]

Mr. Reddys attempt to obtain long-term disability benefits from Co-Operators
    Life Insurance Company (Co-Operators)  the company that had given him
    short-term disability benefits  was rejected because he was no longer employed
    by Daimler.

[4]

Mr. Reddy sued Daimler and Co-Operators for, among other things,
    long-term disability benefits (LTD).

[5]

Daimler defended the action and Mr. Reddy replied. In his reply (the
    Reply), Mr. Reddy claimed that Daimler had wrongfully terminated his
    employment.

[6]

Daimler moved for summary judgment on the basis that Mr. Reddy raised
    wrongful dismissal as a new cause of action in his Reply and that cause of
    action was statute barred due to the passage of time.

[7]

The motion judge dismissed the motion. She acknowledged that the
    statement of claim did not specifically plead that Mr. Reddy had been
    wrongfully dismissed but found that the failure to use those specific words was
    not fatal.

[8]

After setting out the governing legal principles for determining whether
    the Reply raised a new cause of action, the motion judge concluded that it did
    not. At paras. 22-25 of her reasons, the motion judge stated:

[22]    One must review the statement of claim and its factual
    matrix to ascertain whether or not failing to specifically label a claim
    wrongful dismissal will be fatal.

[23]    In this case, the statement of defence of Daimler
    demonstrates that it knew full well such was being pleaded as it denied liability
    for the elements of wrongful dismissal. It plead at para. 4 the following:

The plaintiff was employed by Daimler at its St. Thomas,
    Ontario plant from January 1998 to January 2007, when his employment was
    terminated for various misconduct. The St. Thomas plant was later closed in
    2009.

[24]    The Reply simply answers the allegation in the
    statement of defence that he was dismissed for cause.

[25]    In my view, the lack of labelling wrongful dismissal
    in the statement of claim is not fatal because notice of the claim was made
    under the factual matrix that the defendant is allegedly in breach of the
    employment contract for Wrongfully denying the plaintiff his disability
    payments.
The only reason why [Mr. Reddys] disability
    benefits were denied is because the plaintiff was terminated from his
    employment
. [Emphasis added.]

[9]

We agree with the motion judge, both as to the result and her reasons.

[10]

The
    claim of wrongful dismissal came as no surprise to Daimler. Indeed, it defended
    the claim on the basis that Mr. Reddys employment was terminated for cause. At
    the core of Mr. Reddys claim is a set of facts establishing an employment
    relationship and contract, that the employment contract was breached at a
    result of termination without notice, and that damages flowed from the breach,
    including loss of LTD benefits.

[11]

Accordingly,
    the appeal is dismissed with costs to the respondent fixed at $10,000, all
    inclusive.

Alexandra Hoy A.C.J.O.

E.E. Gillese J.A.

P.
    Lauwers J.A.


